Exhibit 10.2

FIRST SUPPLEMENTAL INDENTURE AND GUARANTEE

This First Supplemental Indenture and Guarantee, dated as of May 7, 2015 (this
“Supplemental Indenture” or “Guarantee”), among SEO A LLC, a Delaware limited
liability company, and SEO B LLC, a Delaware limited liability company (each a
“New Guarantor” and, together, the “New Guarantors”), Stone Energy Corporation,
a Delaware Corporation (together with its successors and assigns, the
“Company”), Stone Energy Offshore, L.L.C. (the “Existing Guarantor”) and The
Bank of New York Mellon Trust Company, N.A., as Trustee, under such Indenture.

WITNESSETH:

WHEREAS, the Company, the Existing Guarantor and the Trustee have heretofore
executed and delivered an Indenture, dated as of March 6, 2012 (as amended,
supplemented, waived or otherwise modified, the “Indenture”), providing for the
issuance of $300,000,000 aggregate principal amount of 1 3/4% Senior Convertible
Notes due 2017 of the Company (the “Notes”);

WHEREAS, Section 4.11 of the Indenture provides that the Company will cause any
Subsidiary of the Company, other than a Subsidiary Guarantor, that guarantees
any Indebtedness of the Company under the Credit Facility, to execute and
deliver a Subsidiary Guarantee with respect to the Notes on the same terms and
conditions as those set forth in the Indenture.

WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee, the Company and
the Subsidiary Guarantor are authorized to execute and deliver this Supplemental
Indenture to amend the Indenture, without the consent of any Holder to add an
additional Guarantor.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the New
Guarantors, the Company, the Existing Guarantor and the Trustee mutually
covenant and agree for the equal and ratable benefit of the Holders as follows:

ARTICLE I

Definitions

SECTION 1.1 Defined Terms. As used in this Supplemental Indenture, capitalized
terms defined in the Indenture or in the preamble or recitals thereto are used
herein as therein defined. The words “herein,” “hereof” and “hereby” and other
words of similar import used in this Supplemental Indenture refer to this
Supplemental Indenture as a whole and not to any particular section hereof.

ARTICLE II

Agreement to be Bound; Guarantee

SECTION 2.1 Agreement to be Bound. Each New Guarantor hereby becomes a party to
the Indenture as a Subsidiary Guarantor and as such shall have all of the rights
and be subject to all of the obligations and agreements of a Subsidiary
Guarantor under the Indenture, but subject to all limitations and release
provisions therein. Each New Guarantor agrees to be bound by all of the
provisions of the Indenture applicable to a Subsidiary Guarantor and to perform
all of the obligations and agreements of a Subsidiary Guarantor under the
Indenture.



--------------------------------------------------------------------------------

ARTICLE III

Miscellaneous

SECTION 3.1 Governing Law. This Supplemental Indenture shall be governed by, and
construed in accordance with, the laws of the State of New York.

SECTION 3.2 Severability Clause. In case any provision in this Supplemental
Indenture shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and such provision shall be ineffective only to the extent of
such invalidity, illegality or unenforceability.

SECTION 3.3 Ratification of Indenture; Supplemental Indentures Part of
Indenture; No Liability of Trustee. Except as expressly amended hereby, the
Indenture is in all respects ratified and confirmed and all the terms,
conditions and provisions thereof shall remain in full force and effect. This
Supplemental Indenture shall form a part of the Indenture for all purposes, and
every Holder of a Note heretofore or hereafter authenticated and delivered shall
be bound hereby. The Trustee makes no representation or warranty as to the
validity or sufficiency of this Supplemental Indenture or the New Guarantors’
Subsidiary Guarantee. Additionally, the Trustee shall not be responsible in any
manner whatsoever for or with respect to any of the recitals or statements
contained herein, all of which recitals or statements are made solely by the
Company, the New Guarantors and the Existing Guarantor, and the Trustee makes no
representation with respect to any such matters.

SECTION 3.4 Counterparts. The parties hereto may sign one or more copies of this
Supplemental Indenture in counterparts, all of which together shall constitute
one and the same agreement.

SECTION 3.5 Headings. The headings of the Articles and the sections in this
Supplemental Indenture are for convenience of reference only and shall not be
deemed to alter or affect the meaning or interpretation of any provisions
hereof.

[Signatures on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.

 

STONE ENERGY CORPORATION     By:  

/s/ David H. Welch

    Name:   David H. Welch     Title:   Chairman, President and Chief Executive
Officer     By:  

/s/ Kenneth H. Beer

    Name:   Kenneth H. Beer     Title:   Executive Vice President and Chief
Financial Officer STONE ENERGY OFFSHORE, L.L.C. Through its sole member, STONE
ENERGY CORPORATION     By:  

/s/ David H. Welch

    Name:   David H. Welch     Title:   Chairman, President and Chief Executive
Officer     By:  

/s/ Kenneth H. Beer

    Name:   Kenneth H. Beer     Title:   Executive Vice President and Chief
Financial Officer

Signature Page to First Supplemental Indenture and Guarantee



--------------------------------------------------------------------------------

SEO A LLC, as a Subsidiary Guarantor, Through its sole member, STONE ENERGY
CORPORATION     By:  

/s/ David H. Welch

    Name:   David H. Welch     Title:   Chairman, President and Chief Executive
Officer     By:  

/s/ Kenneth H. Beer

    Name:   Kenneth H. Beer     Title:   Executive Vice President and Chief
Financial Officer SEO B LLC, as a Subsidiary Guarantor, Through its sole member,
STONE ENERGY CORPORATION     By:  

/s/ David H. Welch

    Name:   David H. Welch     Title:   Chairman, President and Chief Executive
Officer     By:  

/s/ Kenneth H. Beer

    Name:   Kenneth H. Beer     Title:   Executive Vice President and Chief
Financial Officer

Signature Page to First Supplemental Indenture and Guarantee



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee     By:  

/s/ Jonathan Glover

    Name:   Jonathan Glover     Title:   Vice President

Signature Page to First Supplemental Indenture and Guarantee